NORDION INC. ANNUAL GENERAL AND SPECIAL MEETING OF SHAREHOLDERS June 6, 2014 VOTING RESULTS Resolution #1: On a vote by ballot, the Chairman declared that the shareholders ratified the approval of the special resolution (the “Arrangement Resolution”), the full text of which is set forth in Appendix “B” to the Circular, approving an arrangement pursuant to Section 192 of the Canada Business Corporations Act to effect, among other things, the effective acquisition by the Purchaser of all the outstanding Common Shares of Nordion Inc., all as more particularly described in the Circular. Ballots Tabulated: FOR AGAINST Votes Percentage Votes Percentage 76.37% 23.63% Resolution #2: On a vote by ballot, the Chairman declared that the shareholders ratified the Election of directors for all nominees listed below: Ballots Tabulated: FOR WITHHELD Nominee Votes Percentage Votes Percentage W. D. Anderson 83.87% 16.13% J. Brown 82.56% 17.44% W. G. Dempsey 85.69% 14.31% S. Murphy 82.56% 17.44% K. Newport 82.52% 17.48% A. Olukotun 85.70% 14.30% S. M. West 85.69% 14.31% J. Woodruff 82.56% 17.44% Resolution #3: On a vote by ballot, the Chairman declared that the shareholders ratified the appointment of Ernst & Young LLP as Auditors, and authorizing the directors to fix their remuneration. Ballots Tabulated: FOR WITHHELD Votes Percentage Votes Percentage 98.78% 1.22% CST TRUST COMPANY Gregory Ashby Carol Pineda Scrutineer Scrutineer
